DETAILED ACTION
Claims 39-57 are under current consideration.
Any objection(s) and/or rejection(s) not reiterated herein have been withdrawn in view of the amendments to the specification and/or claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-Necessitated in view of the amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 39-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Bogers et al. (2015-previously cited) and/or Brazzoli et al.  (2016- previously cited) and Barouch (PGPUB 2019/0144506- previously cited) and Chang et al. (2003-see attached form 892).
The claims are directed to (in part): a self-replicating molecule encoding a polypeptide comprising a Zika virus prME antigen or an immunogenic fragment or variant thereof and (ii) a JEV signal sequence; see instant claim 39.
Bogers teaches inducing potent immune responses by nonviral delivery of a self-amplifying RNA vaccine expressing an antigen with a cationic nanoemulsion (CNE); see title and claims 39 (in part) and 43. See p. 948, col. 1 for teaching that the CNE comprises squalene, DOTAP and sorbitan tioleate, meeting the claim limitations of instant claims 44 and 53. The authors teach that the CNE is based on the oil-in-water emulsion adjuvant MF59; see p. 948, col. 1 and instant claims 46 and 54. Also see p. 948 which describes the method of immunizing subjects with the SAM vaccine and the results and figures which demonstrate that the composition comprises an immunologically effective amount of self-replicating RNA molecule; see instant claims 42, 47 and 48.
Brazzoli teaches the induction of broad-based immunity and protective efficacy by self-amplifying mRNA vaccines encoding influenza HA formulated with a novel oil-in-water cationic nanoemulsion; see title and abstract and claims 39 (in part) and 43. See in vitro and formulated with CNE; see instant claims 41 and 50-52. It is noted here that Brazzoli cites the Boger reference discussed above in view of the CNE formulation.
Bogers and/or Brazzoli do not explicitly express that the RNA molecule encodes a Zika virus prME antigen as set forth by instant SEQ ID NO: 19 or comprises a JEV signal sequence (claims 39 and 40); the composition of claim 42 wherein the composition further comprises one or more nucleic acid sequences which encode one or more additional antigens (claim 45); the method of claim 48 wherein the subject is human (claim 49); and, the process of claim 54, wherein said adjuvant comprises an immunostimulant (claim 55). 
Barouch describes immunogenic compositions comprising a ZIKV protein; see whole document. See SEQ ID NO: 25 of this document which encodes a Zika polypeptide prM-Env and is 100% homologous to the sequence set forth by instant SEQ ID NO: 19; see claim 40. Also see para. 153 wherein the inventors teach that the immunogenicity of a composition may be significantly improved if it is co-administered with an immunostimulatory agent. See para. 196 for teaching that the DNA-prME vaccine induced ZIKV-specific neutralizing antibody titers in subjects, indicating that the nucleic acid sequence encodes neutralizing epitopes.
Chang is cited for describing the enhanced biosynthesis and secretion of prM and E proteins by a chimeric plasmid comprising DEN virus type 2 and Japanese encephalitis virus; see title. See Figure 2, p. 178 depicting plasmid vectors encoding a JEV signal sequence (JEV SS) and flaviviral prM and E (or DEN2-prM and DEN2-E). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate an RNA sequence which encodes for the Zika prME polypeptide using the SAM vector described by Bogers and/or Brazzoli. One would have been motivated to do so in order to induce antibodies against Zika in a subject.
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate a JEV signal sequence in the RNA SAM vector comprising the Zika prME sequence. One would have been motivated to do so for the advantage of enhancing the biosynthesis and secretion of the prM and E proteins as taught by Chang.
It would have been obvious for one of ordinary skill in the art at the time of the invention to further incorporate one or more nucleic acid sequences which encode one or more additional antigens. One would have been motivated to do so in order to induce an immune response to other antigens as needed, including those antigens derived from Zika or Dengue or influenza.
It would have been obvious for one of ordinary skill in the art at the time of the invention to administer the composition to a human subject if in need thereof. One 
It would have been obvious for one of ordinary skill in the art at the time of the invention to further incorporate an immunostimulant in the composition taught by the combined prior art. One would have been motivated to do so for the advantage of significantly improving the immunogenicity of the composition.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; for example, the preparation and use of SAM vaccines encoding various antigens are widely known, the prME antigen derived from Zika has been characterized structurally and functionally by the prior art, the benefits in incorporating a JEV signal sequence for enhancing the biosynthesis and secretion of prM and E proteins has been characterized, incorporating immunostimulants in a composition is commonly known, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Note that claims 56 and 57 are directed to functional results following the administration of the SAM vector to Rhesus macaques. Because the prior art meets the structural limitations of the instant claims, the functional limitations must also be met. 
Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive. Applicant alleges that Bogers teaches that the levels of the SAM vaccine-induced neutralizing antibodies are not as high as that compared to other . 
In response, it is not clear how the above arguments are relevant. The combined teachings meet the structural limitations of the claims. As noted by Applicant, Bogers and Brazzoli teach SAM RNA molecules encoding different antigens, including HIV and influenza, than that claimed and the SAM RNA molecules of the prior art are directed to inducing a response against different viral infection. It is also noted that the claims are not directed to any specific SAM vector and the structure is merely defined by a Zika antigen and the JEV signal sequence. 
Applicant notes that only the #5283 SAM RNA construct of the instant specification achieved sterilizing protection in all subjects when compared to the DNA construct. 
In response, SAM RNA constructs are taught by the prior art and the combined teachings meet the structural limitations of the claims; thus, the same functional properties would be expected. Also see MPEP 2112.01 II. COMPOSITION CLAIMS-IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES.
Applicant points to the teachings by Dowd (cited by the IDS) as the closed prior art. The reference teaches a DNA construct vaccine. Applicant notes that Dowd does not provide a self-replicating RNA construct. 
In response, SAM RNA constructs are taught in the prior art as indicated in the rejection. The Office finds that one of ordinary skill in the art would have considered other known approaches, such as the SAM RNA construct, for inducing an immune response to known antigens.
The arguments are not persuasive.
  Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648